DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
 
Status of Claims
This action is in reply to the response filed on 08/25/2021.
Claims 1, and 19 have been amended.
Claim 20 is newly added
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Regarding Applicant’s 101 arguments
Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that the newly amended claim elements of claim 1 and claim 19 overcome the 101 at step 2B, and applicant raises issues with the previous office actions step 2b analysis.  
First regarding the currently amended claims and the newly claimed subject matter.  Using the amended claim 1 
The element “determining, after the event, that the second parametric data was not measured at a remote station;” and extracting the second parametric data for the remote station based on the calculated second parametric data set;”  
represents additional elements, however this element does not provide significantly more on its own, and instead represents extra solution activity as mere data gathering.
The other new elements” 
“in response to the remote station not measuring the second parametric data: 
calculating a second parametric data set based on measurements from other remote stations;”
Are abstract under MPEP 2106.04(a)(2)(I.)(C.) “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation.” The claims are also similar to “ii. id.).  
	This is similar in claims 19 and 20 with the elements “calculating a wind field data set based on measurements from other remote stations.”
	Furthermore, regarding claim 1 the calculated second parametric data set appears to be unused throughout the rest of the claim.  This represents a 112(b) issue discussed below.  Additionally the steps of calculating the calculated second parametric data set makes any argument that these claim amendments overcome 101 as a practical application or significantly more, unpersuasive as they calculation does not have an effect outside of just being calculated.  

	Regarding applicant’s arguments that the analysis of step2B is insufficient.  
Examiner respectfully disagrees with applicants arguments and will remap every element to clarify any issues applicant has regarding the 101 rejection.  
	Examiners response is in BOLD below

	Looking at the additional elements of claim 19:
receiving, at the one or more data servers, the first parametric data, wherein the first parametric data includes at least one of: a storm track including position data, time data and wind speed data; a calculated wind field for a geographic region; or a tide level for a geographic location; storing, on the one or more data server, the received first parametric data; Represents receiving and transmitting data see MPEP 2106.05(d)(II)
Represents Mere Data Gathering see MPEP 2106.05(g).
extracting a maximum wind speed for the remote station based on the calculated wind field data set, wherein the maximum wind speed is transmitted as the respective direct wind speed data for the remote station
This claims element is discussed at a high level of generality See MPEM (2106.05(e)) “In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality. 573 U.S. at 225-26, 110 USPQ2d at 1984-85.” And represents receiving and transmitting data see MPEP 2106.05(d)(II)
producing respective wind speed signals indicative of the respective direct wind speeds at each respective one or more geographic location, wherein the respective wind speed signals are one of electric signals and electronic signals; 
Represents receiving and transmitting data see MPEP 2106.05(d)(II) 
converting, at the remote station, the one of the electric signals and electronic signals of the respective wind speed signals into respective direct wind speed data at each of the respective one or more geographic location, wherein the respective direct wind speed data is digital data;
This claims element is discussed at a high level of generality See MPEM (2106.05(e)) “In particular, the Court concluded that the additional elements such as the data processing system and communications controllers recited in the system claims did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or were well-understood, routine, conventional activity recited at a high level of generality. 573 U.S. at 225-26, 110 USPQ2d at 1984-85.”
transmitting, at the remote station, the respective direct wind speed data at each of the respective one or more geographic location as digital data onto an external communications network;
Represents receiving and transmitting data see MPEP 2106.05(d)(II) 
receiving, at the one or more data server, the second parametric data including the respective direct wind speed data as digital data for each of the respective one or more geographic location from the external communication network;
Represents receiving and transmitting data see MPEP 2106.05(d)(II) 
storing, on the one or more data server, the received second parametric data including the respective direct wind speed data for each of the respective one or more geographic location;
Storing and retrieving information in memory, see MPEP 2106.05(d)(II) 

Examiner asserts that the analysis under step 2b is proper and applicant’s argument is unpersuasive.  
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites calculating a second parametric data and extracting a second parametric data, however nothing is done with the second parametric data.  It is indefinite as to what is done with the second parametric data in the claim.
Claim 19 recites the elements “measuring…data includes respective direct wind speeds…; determining… that the respective direct wind speeds are not measured;…”.  These elements are indefinite as the respective wind speeds need to be measured and not measured.  (NOTE: claim 20 recited “determining…whether a … wind speed is measurable by a sensor;” provides a distinction which resolves this issue.)
13.	Claims 2-18 are further rejected as they depend from their respective independent claims.
	

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are either directed to a method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claims 19 and 20.  Claim 1 recites the limitations of:
A method for collecting and managing multi-trigger parametric data, the method comprising:
establishing, prior to an event, a first trigger condition based on comparing first parametric data to a first set of input values;
establishing, prior to the event, a second trigger condition based on comparing second parametric data to a second set of input values, wherein the second parametric data is a different parametric data type than the first parametric data;
receiving, after the event, first values for the first parametric data resulting from the event and second values for the second parametric data resulting from the event;
determining, after the event, that the second parametric data was not measured at a remote station;

calculating a second parametric data set based on measurements from other remote stations; and
extracting the second parametric data for the remote station based on the calculated second parametric data set;
comparing, using a computer, the received first values to the first set of input values to determine the first trigger conditions are met, comparing, using the computer, the received second values to the second set of input values to determine the second trigger conditions are met;
determining, using the computer, more accurate condition between the first trigger condition and the second trigger condition;
determining a payout amount based on the more accurate condition, and
in response to determining the payout amount, transmitting a signal to an external server that causes payout of a contract at the payout amount.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, specifically payout, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

Furthermore the claim contain abstract elements as a mathematical concept.  Specifically 
A method for collecting and managing multi-trigger parametric data, the method comprising:
establishing, prior to an event, a first trigger condition based on comparing first parametric data to a first set of input values;
establishing, prior to the event, a second trigger condition based on comparing second parametric data to a second set of input values, wherein the second parametric data is a different parametric data type than the first parametric data;
receiving, after the event, first values for the first parametric data resulting from the event and second values for the second parametric data resulting from the event;
determining, after the event, that the second parametric data was not measured at a remote station;
in response to the remote station not measuring the second parametric data: calculating a second parametric data set based on measurements from other remote stations; and
extracting the second parametric data for the remote station based on the calculated second parametric data set;
comparing, using a computer, the received first values to the first set of input values to determine the first trigger conditions are met, comparing, using the computer, the received 
determining, using the computer, more accurate condition between the first trigger condition and the second trigger condition;
determining a payout amount based on the more accurate condition, and
in response to determining the payout amount, transmitting a signal to an external server that causes payout of a contract at the payout amount.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a Mathematical Calculation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as Mathematical Calculation, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore, Claims 1, 19 and 20 are abstract.  (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite the one or more data server, and communication network. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a 
Furthermore, claim recites that additional elements of “receiving, after the event, first values for the first parametric data resulting from the event and second values for the second parametric data resulting from the event; and determining, after the event, that the second parametric data was not measured at a remote station; and extracting the second parametric data for the remote station based on the calculated second parametric data set;” Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 19 and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0077] – [0086] about implantation 
The claim is not patent eligible. Steps such as receiving, transmitting, repetitive calculations, and storing are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 19 and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-18 further define the abstract idea that is present in their respective independent claims 1, 19 and 20 thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-18 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.







Prior Art Rejection 
A prior art search update was conducted, but does not result in a rejection at this time. No new art rejection is made in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693